Name: Council Regulation (EC) No 2284/95 of 25 September 1995 laying down, in respect of hops, the amount of aid to producers for the 1994 harvest
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy;  farming systems
 Date Published: nan

 30 . 9 . 95 rENl Official Journal of the European Communities No L 233/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2284/95 of 25 September 1995 laying down, in respect of hops, the amount of aid to producers for the 1994 harvest Whereas an examination of the results of the 1994 harvest reveals the need to fix aid for groups of varieties of hops cultivated in the Community ; whereas aid to producers should also be granted for areas cultivated with experi ­ mental strains, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (') and in particular Article 1 2 (7) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (2), Whereas Article 12 of Regulation (EEC) No 1696/71 provides that aid may be granted to hop producers to enable them to achieve a fair income ; whereas the amount of this aid is fixed per hectare and differs accor ­ ding to varieties, taking into account the average return on the areas in full production as compared with the average returns for previous harvests, the current position of the market and trends in costs ; Whereas Article 12a of the said Regulation provides that aid to producers may also be granted for areas cultivated with experimental strains in order to facilitate the deve ­ lopment of new varieties ; Article 1 1 . For the 1994 harvest, aid shall be granted to the producers of hops cultivated in the Community for the groups of varieties set out in the Annex as well as for experimental strains . 2. The amount of the aid shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1995. For the Council The President L. ATIENZA SERNA (') OJ No L 175, 4. 8 . 1971 , p. 1 . Regulation as last amended by the 1994 Act of Accession and Regulation (EC) No 3290/94 (OJ No L 349, 31 . 12. 1994, p. 105). (2) Opinion delivered on 22 September 1995 (not yet published in the Official Journal). No L 233/2 EN 30. 9 . 95Official Journal of the European Communities ANNEX Aid to hop producers for the 1994 harvest Aid in ECU/hectareGroup of varieties Aromatic Bitter Other Experimental strains 495 532 368 368